Title: Jefferson’s Affidavit Concerning Timothy Pickering, Samuel Hodgdon, and Levi Hollingsworth, 4 March 1791
From: Jefferson, Thomas
To: 



Philadelphia Mar. 4. 1791.

Timothy Pickering, Samuel Hodgdon, and Levi Hollingsworth, citizens of the United States of America, having communicated to me their intention of sending agents to Europe to sell certain lands of theirs on Guyandot and Sandy rivers, and desirous that their propositions may stand on fair ground so far as may depend on their personal characters, I have made enquiry into their characters and find them to be men of truth and fair dealing, and I should not hesitate to give credit myself to any fact which they should affirm. But while I recommend the said Pickering, Hodgdon and Hollingsworth, as worthy of being credited for any facts they affirm, I must caution those whom it may concern, not to extend their confidence in this recommendation beyond the persons to whom it is confined by name. Knowing nothing of their agents, nor of what they may state as matters of fact, I must not be understood as vouching in the most distant degree for what such agents may say or do. Given under my hand at the time and place abovementioned.

Th: Jefferson

